DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-21 are pending.

Claim Objections
Claim 15 is objected to because at line 6, “over a the first” should read --over the first--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 15, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,346,431 (Okuyama).
Regarding claim 15, Okuyama discloses a method for sealing a universal joint (see Figures 1-3), comprising:

covering at least a portion of the universal joint with a flexible boot (5 and 8) having a first end in sliding contact with an outer surface of one of the input shaft or the output shaft and a second end in fixed contact with the other of the output shaft or the input shaft;
placing a ring (4, 11) over the first end of the flexible boot;
placing a resilient seal (9) into a chamber (formed inside 11) of the ring; and
compressing the resilient seal with the ring into sliding contact with the one of the input shaft or the output shaft (see column 7, lines 3-7).
Regarding claim 16, Okuyama discloses said compressing is radially inward and the sliding contact is radially inward (see Figures 1-3 and column 7, lines 3-7).
Regarding claim 18, Okuyama discloses said compressing is axially against the first end and the sliding contact is radially inward (see Figures 1-3 and column 7, lines 3-7).
Regarding claim 19, Okuyama discloses said placing a seal (9) is by adhering the seal into the chamber (see column 5, lines 4-9, wherein heating is used to adhere the seal to the chamber).
Regarding claim 20, Okuyama discloses said placing a seal (9) is by molding the seal into the chamber (see column 5, lines 4-9, wherein heating is used to mold the seal to the chamber).
Regarding claim 21, Okuyama discloses said placing a ring (5) is by fitting a first feature of the ring with a complementary-shaped second feature of the boot (5; 5a, 5b; see annotated Figure 1 below).

    PNG
    media_image1.png
    325
    284
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1 of Okuyama

Claim Rejections - 35 USC § 103
Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of US 7,229,352 (Carlini).
Regarding claim 7, Okuyama discloses a universal joint, comprising:
a first shaft (2) including body (3) having a first outer surface and an outer raceway within the interior of the body;
a second shaft (1) coupled to said inner raceway and having a second outer surface;
a semi-rigid boot (5 and 8) having a first opened end sealingly covering a portion of the first outer surface and a second end sealingly covering a portion of the second outer surface;
a ring (4, 11) coupled to the first opened end of said boot, the ring forming part of a chamber (formed inside 11); and
a resilient seal (9) located in the chamber and having a sealing surface in contact with the outer surface of said body (see column 7, lines 3-7).
Okuyama does not expressly disclose a plurality of ball bearings each located within a corresponding race of said outer raceway and each located within a corresponding race of an inner raceway.
Carlini teaches it is known in the art to provide a universal joint (see column 2, lines 26-29) with a plurality of ball bearings (26) each located within a corresponding race (66) of an outer raceway and each located within a corresponding race of an inner raceway (25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the universal joint of Okuyama such that it includes a plurality of ball bearings each located within a corresponding race of said outer raceway and each located within a corresponding race of a raceway, Carlini teaching it is known in the art of universal joints to include such components.
Regarding claim 8, Okuyama teaches said ring (4, 11) and the opened end of said boot (5; 5a, 5b) cooperate to define the chamber (see Figure 1).
Regarding claim 9, Okuyama teaches said seal (9) is compressed within the chamber (see column 7, lines 3-7).
Regarding claim 10, Okuyama teaches each of said ring (4, 11) and said boot (5; 5a, 5b) include complementary-shaped fitment features for coupling said ring to said boot (see annotated Figure 1 above).
Regarding claim 11, Okuyama teaches said seal (9) is bonded to said ring (4, 11; see column 5, lines 4-9, where heating is used to bond the seal to the ring).
Regarding claim 12, Okuyama teaches said seal (9) includes a leg (see, e.g., 13 in Figure 8) extending between said ring (4, 11) and said boot (5; 5a, 5b), the leg being adapted and configured for wiping contact with said boot (see Figure 1 vs. Figure 3).
Regarding claim 14, the combination of Okuyama and Carlini teaches said body (3) is generally spherical (see Figure 1 of Okuyama) and said second shaft (1 of Okuyama; 32 of Carlini) is coupled to said inner raceway by splines (31; see Figure 2 of Carlini).
Response to Arguments
On the outset, the Examiner notes the portion 8 of what the Examiner interprets as the boot (5 and 8) in the above rejections was mislabeled as portion 5b in the previous action, given it appears reference character 5b in Figure 1 points to a portion of component 8 which is in contact with a portion of component 5 at 4d. The Examiner apologizes for any inconvenience this may have caused.
Applicant’s arguments, see pages 11 and 12, filed December 15, 2021, with respect to the 103 rejection of claims 1-6 over Okuyama in view of Carlini and US 4,627,826 (Juziuk) have been fully considered and are persuasive.  This rejection has been withdrawn. 
Applicant's arguments, see pages 12-14, with respect to the 103 rejection of claims 7-12 and 14 over Okuyama in view of Carlini have been fully considered but they are not persuasive. On page 13, Applicant asserts Okuyama fails to disclose the semi-rigid boot (5 and 8) having a first opened end sealingly covering a portion of the first outer surface (formed on body 3 of first shaft 2) and a second end sealingly covering a portion of the second outer surface (formed on second shaft 1). The Examiner respectfully disagrees and directs Applicant’s attention to the differences between Figures 1 and 3, where the end of the semi-rigid boot shown at 5a slides across an outer surface of body 3 of the first shaft, while the end of the flexible boot shown at 8b remains in fixed contact with the second shaft.
Applicant's arguments, see pages 9-11, with respect to the 102 rejection of claims 15, 16, and 18-21 over Okuyama in view of Carlini have been fully considered but they are not persuasive. On pages 9-11, Applicant asserts Okuyama fails to disclose the flexible boot (5 and 8) having a first end in sliding contact with an outer surface of one of the input shaft (2, 3) or the output shaft (1) and a second end in fixed contact with the other of the output shaft or the input shaft. The Examiner respectfully disagrees and directs Applicant’s attention to the differences between Figures 1 and 3, where the end of the flexible boot shown at 5a slides across an outer surface of portion 3 of the input shaft, while the end of the flexible boot shown at 8b remains in fixed contact with the output shaft.

Allowable Subject Matter
Claims 1-6 are allowed.  The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed December 15, 2021, see pages 11 and 12, are persuasive. The prior art fails to fairly show or suggest the newly added limitations of claim 1. Further, Okuyama discloses the boot and ring as being “hermetically assembled” in column 4, lines 61-66, and as such modifying Okuyama such that said ring is adapted and configured to slide over the first opened end of said boot after said boot is placed over the first outer surface would destroy the intended structure of Okuyama.
Claims 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the combination of Okuyama and Carlini teaches the universal joint of claim 7, but fails to teach comprises a spring located in the chamber and adapted and configured to compress said seal onto the surface of said boot.
US 2,074,703 (Nelson) teaches it is known to provide a spring (14) in combination with a seal (12). However, this spring applies an axially directed load on to said seal, and therefore is not adapted and configured to compress said seal onto the surface of said boot, as required by the claim. One of ordinary skill in the art would not have been motivated to make such a modification, as it would require substantial repackaging of the universal joint.
Regarding claim 17, the claim is allowable for the same reasons as noted above regarding claim 13, as claim 16, from which claim 17 depends, requires the compressing to be radially inward.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
February 15, 2022